Crownhart, J.
The statute of exemptions for taxation, upon which respondent relies, is not difficult of construction. Its intent is plain. It would encourage benevolence, charity, religion, education, and fraternity. It recognizes these qualities of mind' and character as essential to a well-ordered state whose principal object is the general welfare or common good. Respondent is a corporation engaged in promoting charity, benevolence, education, and fraternity — not one but nearly all of the objects of the statute. Its property has been wholly acquired by charitable gifts. It makes no profits for any purpose. Its receipts are all devoted to its general purposes above enumerated. No dividend has ever been declared, nor is any in contemplation.
To deny that the respondent comes within the statute of exemptions, sub. (4), sec. 70.11, is to deny the purpose of the statute. There are several decisions of this court applying the statute to particular facts of the cases presented. Each case depends upon its particular facts. St. Joseph’s H. Asso. v. Ashland Co. 96 Wis. 636, 72 N. W. 43; Green Bay Lodge No. 259 B. P. O. E. v. Green Bay, 122 Wis. 452, 100 N. W. 837; Katzer v. Milwaukee, 104 Wis. 16, 80 N. W. 41; Gymnastic Asso. v. Milwaukee, 129 Wis. 429, 109 N. W. 109; St. John’s Military Academy v. Edwards, 143 Wis. 551, 128 N. W. 113; M. E. Church Baraca Club *105v. Madison, 167 Wis. 207, 167 N. W. 258; Northwestern Pub. House v. Milwaukee, 177 Wis. 401, 188 N. W. 636. None of these cases go so far as to hold that a corporation like the defendant, with its objects and purposes as declared and actually carried out, does -not fall within the plain intent of the statute. The corporation must not only be judged by its declared objects but also by what it actually does. So judged, we hold that the respondent clearly falls within the statute. The lower court found for the plaintiff, and the judgment is sustained by competent evidence.
By the Court. — The judgment of the circuit court is affirmed.